COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  LANCE ADRIAN COFFEY,                           '
                                                               No. 08-17-00107-CR
                    Appellant,                   '
                                                                 Appeal from the
  v.                                             '
                                                            Court Criminal Court No. 1
  THE STATE OF TEXAS,                            '
                                                             of El Paso County, Texas
                                                 '
                    Appellee.
                                                 '             (TC# 20150C07007)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 21ST DAY OF AUGUST, 2019.

                                            BRIAN QUINN

Before McClure, C.J., Palafox, J., and Quinn, C.J.
Quinn, C.J. (Sitting by Assignment)